Citation Nr: 1241514	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-44 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cognitive impairment and memory loss, to include as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral eye disability, to include as due to a TBI.

3.  Entitlement to service connection for bilateral hearing loss, to include as due to a TBI.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February to April 1971 and from December 1974 to December 1978, with a period of active duty for training (ACDUTRA) with the Air Force National Guard from July 1981 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claim has been transferred to the RO in North Little Rock, Arkansas.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a June 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran's claim for service connection for residuals of a TBI was originally denied in a May 2003 rating decision.  Subsequent to this decision, additional service records have been obtained and associated with the claims file.  As these records were not part of the claims file at the time of the May 2003 denial, the Veteran's claim of service connection for residuals of a TBI, to include hearing loss, vision problems and a cognitive disorder, will be reconsidered notwithstanding the requirement that new and material evidence be submitted. See 38 C.F.R. § 3.156(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the development of his claim, the Veteran was provided VA examinations in August and September 2010.  These examinations diagnosed the Veteran with bilateral hearing loss, bilateral carpal tunnel syndrome, and a bilateral visual impairment.  However, the VA examiners did not provide an etiological opinion with supporting rationale as to whether the Veteran's current disabilities are related to his in-service head injury or in any way otherwise etiologically related to his active service, to include his assigned duties as a supply specialist, asserted noise exposure or documented audiographic threshold shifts.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided new VA examinations to determine whether his current disabilities are etiologically related to his active service.

Finally, the Veteran testified that he received eye treatment and surgery from the VA in Little Rock, Arkansas, in 1988 and 1994.  Records related to this treatment have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any outstanding VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports from the Little Rock VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  Records related to eye treatment in 1988 and 1994 must be specifically requested.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed residuals of a TBI, to include cognitive impairment.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. 

After reviewing the record and examining the Veteran, the examiner is to provide an opinion regarding the following:

a. Does the Veteran suffer any residuals of a TBI, specifically commenting on any impairment in cognitive abilities?

b. If (a) is answered in the affirmative, is it at least as likely as not (i.e., probability of at least 50 percent) that such residuals are caused or aggravated by the Veteran's active service or period of ACDUTRA, to include being struck in the head?

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's current bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's current bilateral hearing loss is in any way caused or aggravated by his active service or period of ACDUTRA.  In offering this opinion, the examiner must specifically comment on the Veteran's in-service noise exposure and any threshold shifts documented in service treatment records.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Schedule the Veteran for a VA eye examination to determine the nature and etiology of the Veteran's current bilateral eye disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's current bilateral vision impairment is in any way caused or aggravated by his active service or period of ACDUTRA, to include being struck in the head.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current bilateral carpal tunnel syndrome.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.   All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's current bilateral carpal tunnel syndrome is in any way caused or aggravated by his active service or period of ACDUTRA, to include duties as a supply specialist.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative are to be provided with a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


